ORDER

PER CURIAM.
Appellants, FL American Electric and National Union Fire Ins. Co., appeal from a judgment entered by the Labor and Industrial Relations Commission awarding respondent, Barbara Warner, temporary total disability benefits from July 9,1991, to October 28,1991, and permanent total disability benefits for life beginning March 20, 1992. We affirm. We have reviewed the briefs of the parties and the legal file and find the findings and conclusions of the Labor and Industrial Commission are not clearly erroneous. As we further find an extended opinion would have no precedential value, we affirm the Commission’s order pursuant to Rule 84.16(b). A memorandum solely for the use the parties here involved has been provided explaining the reasons for our decision.